DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Acknowledgement is made of the After Final remarks/amendments dated 4/20/2021.

Election/Restriction
Claims 11, 16-17 and 20 are allowable. Claims 1-4, 6, 10, and 13-14, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I (directed to a method for removing gram negative bacteria) and II (directed to a fibrous substrate), as set forth in the Office action mailed on 4/1/2019, is hereby withdrawn and claims 1-4, 6, 10, and 13-14 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with James Dority on 5/5/2021.
The application has been amended as follows: 
1. (Currently Amended) A method for removing Gram negative bacteria from a surface, the method comprising placing a fibrous substrate in contact with Gram negative bacteria present on the surface, wherein the fibrous substrate comprises absorbent pulp fibers, synthetic thermoplastic fibers and a capturing agent, wherein the capturing agent comprises a nonionic amine-functionalized silicone polymer having hydrophilic and lipophilic regions, wherein the capturing agent is incorporated into the fibrous substrate during formation or coated onto all or a portion of a surface of the fibrous substrate, and  in or on the fibrous substrate in an amount effective to result in an increase of Gram negative bacteria present on the fibrous substrate of at least about 1 log;
	wherein the nonionic amine-functionalized silicone polymer having hydrophilic and lipophilic regions is polymethyl(3-aminopropyl)-siloxane or polymethyl[3-(2-
aminoethyl)aminopropyl]-siloxane; and
	wherein the fibrous substrate is a wipe 

incorporated into the fibrous substrate during formation or coated onto all or a portion of a surface of the fibrous substrate in or on the fibrous substrate in an amount effective to result in an increase of Gram negative bacteria present on the fibrous substrate of at least about 1 log; and
	wherein the nonionic amine-functionalized silicone polymer having hydrophilic and lipophilic regions is polymethyl(3-aminopropyl)-siloxane or polymethyl[3-(2-aminoethyl)aminopropyl]-siloxane: and
	wherein the fibrous substrate is a wipe 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The amended claims are novel and non-obvious over the closest prior art—namely that of Cooper and Shanklin (both of record—see Final rejection 2/23/2021). Specifically, Table 1 of the instant specification, as pointed out and argued in Applicant’s arguments pp. 7-8 demonstrates that the claimed amine-functionalized siloxanes exhibit unexpected gram negative bacteria capturing capabilities. Compound #2 (amodimethicone which is  polymethyl(3-aminopropyl)-siloxane and which is structurally similar to polymethyl[3-(2-aminoethyl)aminopropyl]-siloxane—differing only in the presence of an ethylamino moiety on the aminopropyl group) exhibits a two order of magnitude better capturing capability than compound #12, another amine functionalized silicone. This showing both demonstrates that not all amine functionalized silicones are equivalent (a sentiment shared by US 6054020 which Shanklin incorporates by reference in paragraph 49) and that the claimed amine-functionalized silicones exhibit unexpected properties compared to the closest prior art. 


Conclusion
Claims 1-4, 6, 10-11, 13-14, 16-17 and 20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KORTNEY L. KLINKEL whose telephone number is 571-270-5239.  The examiner can normally be reached on Monday-Friday, 10am-7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kortney L. Klinkel/
Primary Examiner, Art Unit 1699